         Case 1:20-cv-03010-APM Document 61-1 Filed 12/01/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.

                          Plaintiffs,
                                                            Case No. 1:20-cv-3010 (APM)
              v.

GOOGLE LLC,

                          Defendant.



                              DECLARATION OF ARTHUR J. BURKE

         I, Arthur J. Burke, pursuant to 28 U.S.C. § 1746, declare as follows:

         1.        Pursuant to Local Rule 83.2, I certify that I am eligible for admission to this

Court.

         2.        I am a lawyer at Davis Polk & Wardwell LLP, 450 Lexington Avenue, New

York, NY 10017; telephone (212) 450-4352.

         3.        I have been admitted to and am a member in good standing of the bars of the State

of California and the State of New York. I am also a member in good standing of the following

federal bars: the U.S. Court of Appeals for the D.C. Circuit, the U.S. Court of Appeals for the

First Circuit, the U.S. Court of Appeals for the Second Circuit, the U.S. Court of Appeals for the

Third Circuit, the U.S. Court of Appeals for the Fifth Circuit, the U.S. Court of Appeals for the

Eighth Circuit, the U.S. Court of Appeals for the Ninth Circuit, the U.S. District Court for the

Central District of California, the U.S. District Court for the Eastern District of California, the

U.S. District Court for the Northern District of California, and the U.S. District Court for the

Southern District of New York.

         4.        I have never been disciplined by any bar.
   Case 1:20-cv-03010-APM Document 61-1 Filed 12/01/20 Page 2 of 2




       5.      I have not been admitted pro hac vice in this Court in the past two years.

I declare under penalty of perjury that the foregoing is true and correct.



Date: New York, NY
      December 1, 2020




                                                  2
